[logoex1022.jpg]
 
 
Ziria Enterprises Limited


and


PacificNet Games International Corporation


and


PacificNet Inc.


and


Octavian International Limited


and


Emperor Holdings Limited


Deed of Amendment
in respect of an acquisition agreement relating to the entire issued share
capital of Emperor Holdings Limited



--------------------------------------------------------------------------------




Contents
 
1
Definitions and interpretation
2
     
2
Consideration
2
     
3
Termination of the Agreement
3
     
4
Waiver
3
     
5
Acknowledgement of Receipt
3
     
6
Resignation of Harmen Brenninkmeijer
3
     
7
Ongoing relationship
4
     
8
Notices
5
     
9
Further assurance
7
     
10
Variation
7
     
11
Counterparts
7
     
12
Governing law and jurisdiction
7



 

--------------------------------------------------------------------------------



Deed
 
Dated  May 14, 2008
 
Between:
 
(1)                   
      
Ziria Enterprises Limited a company incorporated in Cyprus whose office is at
319, 28th October Street, Kanika Business Ctr. 2nd Floor, Limassol,
Cyprus (Ziria); and

 

(2)                   
PacificNet Games International Corporation, a company existing under the laws of
the British Virgin Islands whose principal executive office is situated at Floor
23rd, Tower A, TimeCourt, No.6 Shuguangxili, Chaoyang District Beijing, China
(PacificNet Games); and

 

(3)                   
PacificNet Inc. a company incorporated under the laws of the State of Delaware
in the United States of America whose principal executive office is situate at
Floor 23rd, Tower A, TimeCourt, No.6 Shuguangxili, Chaoyang District Beijing,
China (PACT); and

 

(4)                   
Octavian International Limited a limited liability company incorporated and
existing under the laws of England and Wales (registered in England and Wales
No. 04185988) whose registered office is at 51 Eastcheap, London EC3M 1JP
(Company); and

 

(5)                   
Emperor Holdings Limited a limited liability company incorporated and existing
under the laws of England and Wales (registered in England and Wales No.
01981508) whose registered office is at 3 Princess Way, Redhill, Surrey, RH1 1NP
(Emperor),

 
(each a Party and together the Parties).
 
Background
 

(A)                   
The Parties entered into a sale and purchase agreement on 7 December 2007
(Agreement) for the acquisition by PacificNet Games of the entire issued share
capital of Emperor which owns the entire issued share capital of the Company
(the Transaction). The Completion Date (as defined in the Agreement) was 22
January 2008.

 

(B)                   
Neither PACT nor PacificNet Games have received a share certificate in respect
of the shares in Emperor to be acquired pursuant to the Agreement and which is a
right of PacificNet Games under the Agreement.

 

(C)                   
There has been no appointment of any director from either of PACT or PacificNet
Games to the board of either of Emperor or the Company.

 

(D)                   
The Parties now consider that the Transaction contemplated by the Agreement will
not benefit their respective businesses and consider that it would be beneficial
to operate separately and independently.

 

(E)                   
The Parties have renegotiated the Agreement and Terms of the Transaction as set
out in a letter of intent dated 28 March 2008 and in accordance with such letter
now wish to set out the renegotiated terms in this Agreement.

 

(F)                   
It is acknowledged that this agreement is to be executed as a Deed on the basis
that not all the Parties are receiving consideration for entry into it.

 
 

--------------------------------------------------------------------------------


 
It is agreed as follows:
 

1                     
Definitions and interpretation

 

1.1                   
In this Deed, unless the context otherwise requires:

 

1.1.1                
words in the singular include the plural and vice versa and words importing any
gender include every gender;

 

1.1.2                
references to persons include individuals, firms, partnerships, limited
liability partnerships, companies, corporations, unincorporated associations,
governments, authorities, agencies and trusts (in each case, whether or not
having separate legal personality);

 

1.1.3                
any phrase introduced by the terms including, include, in particular or any
similar expression shall be construed as illustrative and shall not limit the
sense of the words preceding those terms;

 

1.1.4                   
the table of contents and clause headings are included for ease of reference
only and shall not affect the interpretation of this Agreement; and

 

1.1.5                  
the Background forms part of this Deed and shall have effect as if set out in
full in the body of this Deed and any reference to this Deed includes the
Background.

 
1.2                   
In this Deed:

 

1.2.1                
Closing means the closing by Octavian of a transaction pursuant to which it
raises funds from external investors;

 

1.2.2                
Emperor Shares means the entire issued share capital of Emperor (as transferred
to PACT pursuant to the Agreement);

 

1.2.3                
Octavian Separation Conditions means the:

 

(a)  
the execution of any share transfer document by PACT required to transfer the
Emperor Shares back to Ziria (it being acknowledged that the share certificates
for such shares remain in Cyprus and have not been delivered to PACT);

 

1.2.4                
PACT Separation Conditions means the:

 

(a)  
delivery by the Company to PACT of the share certificates for the PACT Shares
(or equivalent title documents) and the execution of any share transfer
document; and

 

(b)  
completion of the resignation of Harmen Brenninkmeijer from the board of PACT;
and

 

1.2.5                
PACT Shares means the shares in PACT issued to Ziria pursuant to the Agreement.

 

2                     
Consideration

 
In consideration of Ziria returning to PacificNet Games the 1,200,000 shares in
PACT issued pursuant to the Agreement (the Consideration Shares) each Party
agrees that the Agreement shall be terminated in accordance with the terms of
this Deed.
 
2

--------------------------------------------------------------------------------


 
PART A - termination of Agreement and reversing transfer of shares in PACT and
Octavian
 

3                     
Termination of the Agreement

 

3.1                   
Upon the execution of this Deed:

 

(a)  
the Agreement and the other rights and obligations of each Party as set out in
the Agreement shall be terminated and cease to have effect save in respect of
the provisions of Clauses 1 (Interpretation), 14 (Notices), 16 (Settlement of
Disputes) and 17 (Governing Law and Jurisdiction) which shall continue in full
force and effect; and

 

(b)  
Ziria, Emperor and the Company shall cease to be part of the PACT group and
shall operate separately and independently of PACT and PacificNet Games.

 

3.2                   
All Parties agree that there shall be no further obligation to make any payments
under the Agreement, whether in the form of shares in PACT or otherwise
including, without limitation:

 

(a)  
the 30,000 shares in PACT to which Ziria was, immediately prior to the date of
this Deed, entitled to receive (and had directed to be issued to Sterne Agee);
and

 

(b)  
the further 1,100,000 shares in PACT which were to be issued to Ziria in
accordance with clause 3.4.2 of the Agreement.

 

4                     
Waiver and separation conditions

 
Octavian shall reimburse PACT for all the costs and expenses incurred by PACT
related to acquisition of Octavian, including due diligence, assistance on
annual audit, etc, up to a maximum of US$30,000. Payment shall be made upon the
Company carrying out its proposed funding transaction.
 
On satisfaction of the PACT Separation Conditions and the Octavian Separation
Conditions (or their waiver by, respectively, PACT or Octavian), each Party
agrees absolutely and unconditionally to waive any claims, rights or other
actions it may have pursuant to the terms of the Agreement or as a result of
termination of the Agreement pursuant to this Deed, as at the date of this Deed
against any Party or other party (including, but not limited to the failure of
Ziria to deliver to PACT or PacificNet Games, the shares in Emperor).
 

5                     
Acknowledgement of Receipt

 
PacificNet Games acknowledges receipt of the certificates relating to the
Consideration Shares and satisfied its obligations in relation to the return of
the shares in PACT pursuant to clause 1.1.
 

6                     
Resignation of Harmen Brenninkmeijer

 
Ziria, Emperor and the Company agree to procure that Harmen Brenninkmeijer will,
promptly after the date of this Deed, resign from the board of directors of
PACT.
 
3

--------------------------------------------------------------------------------


 
PART B - terms for ongoing relationship
 

7                     
Ongoing relationship - corporate matters

 

7.1                   
PACT and the Company agree to use all reasonable endeavours to sign the
following agreements within 3 months of the date of this Deed:

 

(a)  
a non-exclusive distribution agreement and licence whereby PACT will be
appointed as a distributor of the Company's products in Macau provided that,
subject to the agreement of the terms of the licence, the only other distributor
of the Company products shall be eBet Limited; and

 

(b)  
a joint venture agreement relating to future business development in Macau and,
subject to agreement, other territories in Asia.

 

7.2                   
It is acknowledged that the Company is negotiating terms with investors,
following completion of such negotiations the Company and PACT shall agree a
document to effect the simultaneous completion of the following transactions on
or before Closing:

 

(a)  
the Company shall issue to PACT or its nominee an amount of shares in the
Company so that following such issue PACT or its nominee shall own an amount of
share in the Company equal to 5 per cent (5%) of the issued share capital
(Octavian shall, to the extent permitted to do so, advise PACT of the terms of
the Closing (including by providing the proposed share ownership structure with
new investor names, share number and ownership %); and

 

(b)  
PACT shall issue 500,000 newly issued PACT restricted shares (PACT Restricted
Shares) credited as fully paid to the Company or its nominee. These PACT shares
shall be subject to one year lock up and sale restriction: any share sale shall
be communicated to PACT at least 7 days prior to the sale including intended
sales price, number of sale shares, buyer names, and PACT shall have a first
right of refusal to arrange buyers to buy at the same terms as other buyers, and
PACT shall be allowed to assist with the PACT share sale process including
arranging the broker and account and PACT shall be entitled to share half (50%)
of net gain (profit from price appreciation, ie. sales price - original issuance
price on the date of issuance) with any partial sale of PACT shares.

 

7.3                   
For a period of 12 months from the date of this Deed (or such longer period as
the Parties may both agree to), PACT shall have the option to subscribe for
ordinary shares in the Company so to retain PACT’s 5% ownership in Octavian and
not to be diluted on the following terms:

 

(a)  
The subscription price shall be equal to 85% of the subscription price last paid
by external investors in the Company prior to the date at which PACT exercise
this option but after the date of this Deed;

 

(b)  
PACT may exercise the option by notice in writing to the Company at any time
within such 12 month period but may only exercise the option once;

 

(c)  
The option is for a maximum amount of shares in the Company equal to 5% of the
issued share capital of the Company on the date of receipt of notice from PACT
exercising the option (and PACT may specify any amount between 1% and 5%); and

 

(d)  
The subscription price shall be paid in cash in full on the day of completion of
the subscription, failing which the option will lapse.

 
4

--------------------------------------------------------------------------------


 

7.4                   
The status and conclusion of such negotiations shall not in any way affect the
terms of this Deed or the termination of the Agreement and the rights and
obligations under it.

 

8                      
Ongoing relationship - commercial matters

 

8.1                   
Product localisation /translation project

 
The Parties acknowledge that to develop the Company's products in the future it
will need to carry out product localisation and translation work and PACT has
stated that it is willing to carry out this work on commercial terms to benefit
both parties (and in the case of PACT, to benefit it both as a supplier
providing a service on commercial terms and as a shareholder in the Company).
Accordingly the Parties agree to discuss opportunities to work together in the
future in this regard and will, where each Party deems it appropriate, actively
seek to enter into commercial agreements, on terms to be agreed, for the
provision by PACT to the Company of product localisation and translation
services.
 
Within the later of 60 days from the signing of this Agreement or upon receipt
of funding, Octavian will pay US$200,000 to PACT for localization and language
translation for Octavian’s products into Chinese language (including ACP,
Symphony, Marverik, ExtraCash,…). The terms of this agreement will be documented
in a definitive agreement. This will include ownership terms and payment terms
(which will include US$100,000 down-payment, US$50,000 on half completion and
US$50,000 on completion). PACT should have an equal opportunity to bid on any
software development project within Octavian and its subsidiaries and investees.
 

8.2                   
Product Marketing project

 
In relation to Macau, PACT will assist the Company in the marketing of the
Company's products. The Company shall be responsible for up to US$50,000 of
marketing expenses incurred by PACT within 3 months of the signing of this
Agreement provided that no sum shall be payable by the Company unless both the
actual amount and the reason for the expense was previously approved of in
writing by a director of the Company with reference to this provision.
 

8.3                   
Sale of PACT gaming machines

 
The Parties shall work together to actively maximise the sale of PACT gaming
machines by the Company. In particular the Company will work with PACT to put
together a sales plan, with a schedule forecasting sales for the first year
(current target of US$2 million) and second year (current target of US$4
million). Subject to the following sentence, Octavian shall be committed to the
following sales revenue target on the sale of PACT’s products: First year sales
commitment: US$2 million minimum sales revenue commitment (with US$4 million
sales target); Second year sales commitment: US$4 million minimum sales revenue
commitment (with US$6 million sales target) The Company shall use all reasonable
endeavours to comply with the sales targets set out in the plan and PACT shall
provide appropriate support to assist in the achievement of the targets in the
sales plan.
 

8.4                   
Product co-development, co-marketing and distribution agreements for Asian
markets: Macau, China, Taiwan, Philippines, Cambodia, Vietnam, Laos, Myanamar
and Thailand

 
The Parties undertake to each other to use all reasonable endeavours to agree
terms for the above agreements within 60 days of the date of this Deed. In
particular, the Parties shall use all reasonable endeavours to agree the terms
of a non-exclusive distribution agreement within such period and, if the Company
receives an offer from another party within such period on better terms than
those offered by PACT, it shall not enter into an agreement with such other
Party without first notifying PACT and inviting PACT to match those terms.
 
5

--------------------------------------------------------------------------------


 
PART C - General
 

9                      
Warranties

 

9.1                   
Each Party represents, warrants and undertakes to the other that it has and will
have full power and authority to enter into and perform this Deed which
constitutes or when executed will constitute binding obligations on them in
accordance with their respective terms

 

9.2                   
The Company warrants that it is an “accredited investor” as defined pursuant to
Regulation D of the Securities Act of 1933, as amended. The Company acknowledges
that the PACT Restricted Shares have not been registered and are “restricted
securities.”

 

9.3                   
The Company undertakes that for so long as PACT holds not less than 5% of the
issued share capital of Octavian, it shall comply with any reasonable request to
provide PACT with any required management accounts or audited financial reports,
if required by PACT’s management, audit committee, independent auditor, the SEC,
NASDAQ or any respective governments.

 

9.4                   
The Company agrees to provide all required cooperation efforts, documentation,
disclosure filings (including SEC 8K, 10K, 10Q), and financial reports in
support of the completion of this Deed, if reasonably required by PACT.

 

10                    
Notices

 

10.1                 
Any notice required to be given under this Agreement shall be sufficiently given
if delivered in person, forwarded by registered post or sent by overnight
international couriers or facsimile transmission to the relevant party at its
address, or fax number set out below (or such other address as the addressee has
by five days prior written notice specified to the other parties):

 

10.1.1              
To PACT / PacificNet Games:

 
Attn: Victor Tong
President
Floor 23rd, Tower A, TimeCourt,
No.6 Shuguangxili
Chaoyang District Beijing
China
 

10.1.2             
To the Company/ZIRIA/Emperor:

 
Attn: Mr. Harmen Brenninkmeijer
Octavian International Limited
Bury House
1-3 Bury Street
Guildford
Surrey GU2 4 AW
United Kingdom
 
With a copy to: 33 Kitiou Kyprianou, Limassol, Cyprus
 
6

--------------------------------------------------------------------------------


 

11                   
Further assurance

 
Each of the Parties shall use its reasonable endeavours to do or procure to be
done all such further acts and things and execute or procure the execution of
all such other documents as may from time to time be required for the purpose of
giving the full benefit of the provisions of this Agreement.
 

12                   
Variation

 
No variation of this Agreement or any of the documents referred to in it shall
be effective unless it is in writing and signed by or on behalf of each of the
parties to this Agreement.
 

13                   
Counterparts

 
This Deed may be executed in any number of counterparts each of which when
executed shall be an original but all the counterparts shall together constitute
one and the same instrument.
 

14                   
Governing law and jurisdiction

 

14.1                 
This Deed shall be governed by and construed in accordance with the laws of
England.

 

14.2                 
Each party irrevocably agrees to submit to the exclusive jurisdiction of the
courts of England and Wales over any claim or matter arising under or in
connection with this Agreement.

 
In witness of which this document has been executed by the Parties as a Deed and
delivered on the date set out at the beginning of this Deed.
 
 
Executed as a Deed by
Ziria Enterprises Limited
acting by its duly authorised representatives
)
)
)
)
sign here:
 
 
/s/ Harmen Benninkmeijer
   
Director
 
print name: Harmen Brenninkmeijer
   
sign here:
 
/s/ Harmen Benninkmeijer
   
Director / Secretary
 
print name: Harmen Brenninkmeijer



 
7

--------------------------------------------------------------------------------




 
 
Executed as a Deed by
PacificNet Inc. acting by duly authorised representatives
)
)
)
)
sign here:
 
 
/s/ Tony Tong
   
Title: CEO
 
print name: Tony Tong
   
sign here:
 
/s/ Chen Ling Yun
   
Title:
 
print name: Chen Ling Yun



 
Executed as a Deed by
PacificNet Games International Corporation acting by duly authorised
representatives
)
)
)
)
sign here:
 
 
/s/ Tony Tong
   
Title: CEO
 
print name: Tony Tong
   
sign here:
 
/s/ Chen Ling Yun
   
Title:
 
print name: Chen Ling Yun



 
Executed as a Deed by
Octavian International Limited
acting by:
)
)
)
sign here:
 
/s/ Harmen Brenninkmeijer
   
Director
 
print name: Harmen Brenninkmeijer
In the presence of:
Witness signature:
 
Witness sign here:
 
/s/ Peter Moffitt
Witness name:
 
print name: Peter Moffitt
Witness address:
 
Bury House
   
1-3 Bury St.
   
Guildford GU2 4AW
   
United Kingdom
        
Witness occupation:
 
Company President



8

--------------------------------------------------------------------------------


 
 
Executed as a Deed by
Emperor Holdings Limited
acting by:
)
)
)
sign here:
 
/s/ Harmen Brenninkmeijer
   
Director
 
print name: Harmen Brenninkmeijer
In the presence of:
Witness signature:
 
Witness sign here:
 
/s/ Peter Moffitt
Witness name:
 
print name: Peter Moffitt
Witness address:
 
Bury House
   
1-3 Bury St.
   
Guildford GU2 4AW
   
United Kingdom
        
Witness occupation:
 
Company President







9

--------------------------------------------------------------------------------

